DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21, 23, 25, 28-29, 31, 33, 36-37, 39, 41 and 44-49 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 21, 23, 25, 28-29, 31, 33, 36-37, 39, 41 and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the inventions of claims 21, 29, and 37.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, non-transitory computer-readable medium, and method for paying two or more different users by:
scanning, by a first device operated by a first user using an instant messaging program installed on the first device, pre-generated target information to obtain continuous text information;
transmitting, by the first device, the continuous text information to a payment server;
obtaining receiving, by the first device, at least two pieces of user identity information, respectively, associated with two or more different users from the payment server, subsequent to the payment server decrypting the continuous text information to produce the at least two pieces of user identity information;
displaying, by the first device on a display interface of the first device, the at least two pieces of user identity information;
receiving, by the first device, at least two payment amounts through the display interface, wherein the at least two payment amounts respectively correspond to the at least two pieces of user identity information; and
transmitting, by the first device to the payment server, the at least two payment amounts to perform a payment operation that is from the first user to the two or more different users, wherein the at least two payment amounts are paid to the two or more different users, respectively.

The closest art of record, US Patent Application Publication 20140279483 to Bridges, et al. discloses “Embodiments of the invention are directed to systems, methods and computer program products for making a payment via a transfer network. In some embodiments, a first apparatus is configured to: receive readable indicia and payment information from a second apparatus, wherein the payment information comprises an amount of funds; identify an account associated with the readable indicia based on searching a database of records; process the payment information, wherein processing the payment information comprises transmitting to the identified account the determined amount of funds; transmit an acknowledgement of payment transfer to a third apparatus associated with the identified account.”
The closest art of record, US Patent 10,223,664 to Guillen discloses “Computer program products, methods, systems, apparatus, and computing entities are provided for automatically carrying out actions based on action identifiers in messages. In one embodiment, an appropriate computing entity can determine whether a message comprises an action identifier in the message. If the message comprises an action identifier, one or more of the parties of message can be identified and the corresponding action can be initiated.”
The closest art of record, WIPO Publication 2014/176749 A1 to Chen, et al., discloses “Accordingly, embodiments in a sixth aspect of the disclosure provide a method of performing a payment transaction from a messaging application on a mobile device. The method comprises: receiving from the mobile device a scanned 2D image from a payee, the payee having an account with the messaging application, sending a user interface to the mobile device to be displayed by the messaging application, comprising an offer from the payee, information on a payer account associated with the mobile device, and an input field for entering a payment password, and obtaining the entered payment password from the mobile device, completing the payment transaction on a server using the payer account when the payment password entered matches the payment password on record for the payer account associated to the mobile device, wherein the offer comprises information associated with the payment transaction.”
The closest art of record Zapper boosts at the table mobile payments via QR codes to Saettler discloses “Hundreds of independent restaurants and chains are enabling diners to scan a QR code printed on bills using a free mobile app without having to wait for a card terminal… Diners can easily add a tip or split the bill as desired via scan, and the app captures customer details, allowing restaurants to build a community and provide targeted offers and promotions… There are a whole bunch of apps that have targeted this industry”
Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented method, system and non-transitory computer readable medium which recite:
scanning, by a first device operated by a first user using an instant messaging program installed on the first device, pre-generated target information to obtain continuous text information;
transmitting, by the first device, the continuous text information to a payment server;
obtaining receiving, by the first device, at least two pieces of user identity information, respectively, associated with two or more different users from the payment server, subsequent to the payment server decrypting the continuous text information to produce the at least two pieces of user identity information;
displaying, by the first device on a display interface of the first device, the at least two pieces of user identity information;
receiving, by the first device, at least two payment amounts through the display interface, wherein the at least two payment amounts respectively correspond to the at least two pieces of user identity information; and
transmitting, by the first device to the payment server, the at least two payment amounts to perform a payment operation that is from the first user to the two or more different users, wherein the at least two payment amounts are paid to the two or more different users, respectively.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional for the user to perform the scanning step via an instant messaging program, and then communicate the information obtained from the scanning to the payment server for facilitating paying two or more different users as claimed based on information scanned via the instant messaging program.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 21, 23, 25, 28-29, 31, 33, 36-37, 39, 41 and 44-49 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694